J-S34033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.M.H.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

M.D.T.,

                            Appellant                 No. 185 EDA 2017


              Appeal from the Order Entered December 15, 2016
             in the Court of Common Pleas of Montgomery County
                    Domestic Relations at No.: 2010-28682


A.M.H.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

M.D.T.,

                            Appellant                 No. 203 EDA 2017


              Appeal from the Order Entered December 15, 2016
             in the Court of Common Pleas of Montgomery County
                       Civil Division at No.: 2010-28682


BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 07, 2017

        In these consolidated cases1, M.D.T. (Mother) appeals two orders of

the Court of Common Pleas of Montgomery County (trial court) entered on
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S34033-17



December 15, 2016.           The first order awarded A.M.H. (Father) periods of

partial physical custody of I.T. (Child) in either the State of Indiana or the

Commonwealth of Pennsylvania. The second order denied Mother’s petition

for contempt against Father. We affirm.

        Mother and Father were never married, but lived together from 2005

until 2008, while Mother was the au pair for the children of Father and his

wife, D.H.    Mother became pregnant with Child during this time.        Father

remains married to D.H. Father lives in Fort Wayne, Indiana with D.H. and

five of their children of varying ages.           Mother lives in Harleysville,

Pennsylvania with her fiancé.

        The parties’ first custody order was entered by agreement on

December 23, 2010. It granted the parties joint legal custody, and awarded

Mother primary physical custody and Father partial physical for one weekend

every month in Pennsylvania. It also provided, "Father shall not introduce

[Child] to members of his extended family until otherwise agreed or further

Court Order." (Order, 12/23/10, at ¶ 5).

        Father filed a petition to modify custody on June 22, 2011.           On

February 8, 2012, following a protracted hearing, the trial court entered an

order maintaining shared legal custody and primary physical custody in

Mother with Father having partial physical custody of Child one weekend per


                       _______________________
(Footnote Continued)
1
    This Court consolidated these appeals, sua sponte, on February 6, 2017.



                                            -2-
J-S34033-17



month in Pennsylvania.      It also provided that D.H. and Child were not to

have a relationship due to D.H.’s history of mental illness.

        Mother filed an emergency petition to modify custody and an

emergency petition for contempt on August 21, 2013, in which she alleged

that Father took Child to Indiana without informing her and in which she

requested sole legal custody and sought restrictions on Father’s visitation.

Father filed answers and counterclaims on September 16, 2013, requesting

a modification of the existing custody order to provide him with additional

visitation during the summer.     Father also filed an emergency petition for

contempt on October 7, 2013, alleging that Mother unilaterally prohibited

him from exercising physical custody of Child and requesting make up

custodial time.

        On October 18, 2013, the trial court ordered the parties to comply with

its order of February 8, 2012. On January 21, 2014, the trial court issued a

temporary order providing that the February 8, 2012, order was to continue

with a modification allowing Father’s visitation to take place in Pennsylvania,

Ohio, or Indiana, provided he notified Mother.

        The trial court modified the February 8, 2012, order on February 27,

2014.     The modified order provided shared legal custody, with Mother

maintaining primary physical custody and Father having partial physical

custody of Child during spring break; a two-week period of extended

custodial time during the summer in July and August; and the last weekend

of each month, Friday until Sunday, during the months Father does not have

                                      -3-
J-S34033-17



an extended visit scheduled with Child. Additionally, the trial court ordered

that Child may only be in the presence of D.H. when another adult is

present; that Child shall never be left unsupervised with D.H. under any

circumstances;    and   that,   should    Child   ever   be   permitted   to   spend

unsupervised time with D.H., Father will forfeit his rights to visitation in

Indiana.

        Father filed a petition for contempt on March 22, 2016, alleging that

Mother would not allow him to pick Child up during his scheduled spring

break visitation. Mother filed a petition to modify custody and a petition for

contempt on May 5, 2016.        Mother’s petition to modify sought sole legal

custody of Child and a change in the visitation schedule. Mother’s petition

for contempt alleged that Father left Child alone with D.H. with no other

adult present to supervise, in violation of the February 27, 2014 order.

        Father filed a petition to modify custody on June 20, 2016, seeking

extended visits in the summer, an additional winter break, and for the trial

court to lift the restrictions concerning D.H. imposed in the February 27,

2014, order. Mother filed an answer and counterclaim for contempt on June

21, 2016. Father filed an emergency petition for special relief on August 2,

2016, alleging that Mother was denying his Indiana visit.          Mother filed an

answer and response on August 3, 2016. The trial court resolved Father’s

petition for special relief and Mother’s answer in an order entered August 3,

2016.




                                         -4-
J-S34033-17


       The trial court held a hearing on the remaining pleadings on November

29, 2016, and entered the orders appealed from on December 15, 2016.

Mother filed her notices of appeal and statements of errors complained of on

appeal on January 5, 2017. See Pa.R.A.P. 1925(a)(2)(i).2

       Mother presents the following issues for our review:

       1. [Whether] [t]he [trial court] [] err[ed] and abuse[d] [its]
       discretion in granting joint legal custody to [Father], as said
       determination was not supported by the evidence presented[?]

       2. [Whether] [t]he [trial court] [] err[ed] and abuse[d] [its]
       discretion in granting [Father] partial physical custody in
       Indiana, as said determination was not supported by the
       evidence presented[?]

       3. [Whether] [t]he [trial court] [] err[ed] and abuse[d] [its]
       discretion in allowing for [D.H.] to be in the presence of [Child],
       thus endangering [Child][?]

       4. [Whether] [t]he [trial court’s] allowance of [D.H.] in the
       presence of [Child], even supervised, is not in the best interests
       or welfare of [Child][?]

       5. [Whether] [t]he [trial court] [] err[ed] and abuse[d] [its]
       discretion in applying the custody factors found at 23 Pa.C.S.A.
       Section 5328 in determining the best interests of [Child][?]

       6. [Whether] [t]he [trial court] [] err[ed] as a matter of law in
       denying the contempt petition of [Mother] filed on May 5, 2016,
       as the [trial court] did find in its Findings of Facts, at factor 12,
       that [Father] was in violation of the prior court orders[?]

(Mother’s Brief, at 4) (unnecessary capitalization omitted).
____________________________________________


2
  The trial court entered a Rule 1925(a) opinion on February 10, 2017,
referring this Court to its Findings of Fact issued on December 15, 2016, and
to its supplementary opinion, also entered on February 10, 2017, for the
reasons for its orders. See Pa.R.A.P. 1925(a)(2)(ii).



                                           -5-
J-S34033-17



       We have examined the opinions and Findings of Fact entered by the

trial court on February 10, 2017 and December 15, 2016, in light of the

record in this matter, and we are satisfied that, taken together, they are a

complete and correct analysis of this case.3      Accordingly, we affirm the

orders Mother appeals from on the basis of the trial court’s opinions and

Findings of Fact.

       Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2017




____________________________________________


3
  We note that Mother’s brief is deficient because, although she purports to
raise six distinct issues on appeal, she fails to develop them separately as
such in the argument section of her brief, in violation of our appellate rules.
(See Mother’s Brief, at 4, 6-12 (combining six issues into two overarching
issues)); see also Pa.R.A.P. 2116(a), 2119(a); Estate of Haiko v.
McGinley, 799 A.2d 155, 161 (Pa. Super. 2002) (“The Rules of Appellate
Procedure state unequivocally that each question an appellant raises is to be
supported by discussion and analysis of pertinent authority.”) (citations
omitted). Although we could find waiver of most of Mother’s issues on this
basis, see Pa.R.A.P. 2101, we decline to do so, in the interest of judicial
economy.



                                           -6-
Circulated 06/28/2017 10:52 AM
Circulated 06/28/2017 10:52 AM